Citation Nr: 0806236	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than March 7, 
2005, for a 10 percent rating for residuals of a left ankle 
fracture.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who served on honorable active 
duty from December 1973 to December 1976, and from July 1978 
to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of entitlement to an increased rating for residuals 
of a left ankle fracture, currently rated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In May 2006, the veteran failed to report for a Travel Board 
hearing before a Veterans Law Judge which he requested.  He 
did not provide good cause for his failure to appear nor did 
he request a rescheduled examination.  The request for 
hearing is considered withdrawn.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected left ankle disability was received at VA on 
March 7, 2005.

2.  There is no factually ascertainable evidence supporting 
an increased rating for residuals of a left ankle fracture 
prior to March 7, 2005.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for increased rating for residuals of 
a left ankle fracture, prior to March 7, 2005.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 
2005, for residuals of a left ankle fracture, have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2005 and April 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board notes that the claim for increased rating 
upon which this appeal is based was received March 2005.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO must notify the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings.  An earlier effective date is the subject of this 
claim and multiple the communications discuss the relevant 
criteria.  To the extent that there is any perceived 
technically inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated he has 
additional evidence.  Any failure in the timing of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  The Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

II.  Earlier Effective Date

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2007).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

In addition to the general rules regarding earlier effective 
dates, as to increased ratings, an earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The veteran's left ankle is rated 10 percent disabling under 
Diagnostic Code 5271.  Moderate limitation of motion of an 
ankle warrants a 10 percent evaluation; while marked 
limitation of motion of an ankle warrants a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

In correspondence dated in August 2002, the veteran filed a 
claim for service connection for left ankle, foot and knee 
disabilities.  In a January 2004 rating decision, the Tiger 
Team, located at the Cleveland RO, granted service connection 
for a left knee disability and residuals of left ankle 
fracture.  Both disabilities were rated noncompensable or 
zero percent.  In a February 3, 2004, letter, the Tiger Team 
informed the veteran that it was tasked with adjudicating the 
claim in order to expedite older claims.  The Tiger Team also 
informed the veteran of the rating decision and his appellate 
rights by this letter, and enclosed a copy of the rating 
decision and a form for the veteran to fill out and send to 
VA should he wish to appeal the rating.  He did not file an 
appeal.

In correspondence received by the RO on March 7, 2005, the 
veteran filed a claim for increased ratings for service-
connected disabilities, which at that time included the left 
knee disability and left ankle disability, both rated as 
noncompensable.  Based on development of the March 2005 
claim, an increased rating was assigned for the left ankle 
disability, in a June 2005 rating decision.  A 10 percent 
rating was assigned, effective from March 7, 2005.  The RO 
denied an increased rating for the left knee.  The veteran 
appealed, seeking an earlier effective date for the 10 
percent rating for the left ankle.  The veteran contends that 
the effective date should be many years earlier, when he got 
out of service.  

While the RO granted the current 10 percent rating effective 
from March 7, 2005, the date of claim, the medical records 
supporting this rating are dated after the date of claim.  VA 
treatment records associated with the claim are dated from 
April 2005 to August 2005, and the VA examination is dated in 
April 2005.  There are no treatment records dated within the 
year prior to the claim.  On the April 2005 examination, the 
left ankle showed mild degenerative changes and painful 
motion.  

Considering the total lack of evidence of increased 
disability of the left ankle prior to the date of claim, an 
effective date earlier than March 7, 2005, for the 10 percent 
disability rating for the left ankle residuals is not 
warranted.  There is no factually ascertainable evidence 
demonstrating a worsening in the left ankle disability prior 
to March 7, 2005.  In fact, there are no the treatment 
records dated prior to March 7, 2005, within the year of the 
claim.  

Moreover, the veteran did not respond to the initial grant of 
service connection or the noncompensable rating assigned in 
January 2004.  There was simply no communication from the 
veteran that could be construed as relevant to an increased 
rating claim prior to March 7, 2005.  

Although the veteran may genuinely and sincerely believe that 
his left ankle residuals warranted a compensable rating prior 
to March 7, 2005, he is not a licensed medical practitioner 
and is not competent to offer medical opinions as to the 
extent of his disability, medical nexus or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board observes that 
the relevant claim was filed March 7, 2005; however, the 
veteran's own opinion in this case as to the degree of 
symptoms he experienced in the past is not factually 
ascertainable evidence.  Therefore, his claims must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against this claim.


ORDER

Entitlement to an effective date earlier than March 7, 2005, 
a 10 percent rating for residuals of a left ankle fracture is 
denied.


REMAND

The veteran seeks a higher rating for his service connected 
left ankle disability.  The record reflects that the veteran 
has not been fully informed, consistent with recent case law 
interpreting the VCAA, as to the criteria for this claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

On remand, the RO/AMC must provide notice that satisfies the 
criteria set forth by the Court in Vazquez-Flores.  

The Board notes that the VA examination upon which the rating 
decision on appeal was based was not accomplished with review 
of the claims file.  Moreover, the examination did not 
include an X-ray of the ankle.  An examination should be 
accomplished on remand.  Also, the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2007).  "[F]unctional loss due to pain is 
to be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
consistent with Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 
2008).  

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a left ankle 
disorder since August 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is to be scheduled for a 
VA orthopedic examination to determine 
the severity of the left ankle 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The physician should identify what 
symptoms, if any, the veteran currently 
manifests that are attributable to his 
service-connected left ankle disability.  
The examiner must conduct a detailed 
examination.  

The physician is also to indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination.  
Adequate reasons and bases are to be 
provided in the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and 
consideration of all evidence not already 
reviewed by the AMC/RO, including 
evidence submitted by the veteran to the 
Board and any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


